


110 HRES 1511 IH: Expressing support for designation of the

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1511
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Tiberi (for
			 himself and Mr. McCotter) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of the
		  month of September as National Brain Aneurysm Awareness
		  Month.
	
	
		Whereas a brain aneurysm is an abnormal saccular or
			 fusiform bulging of an artery within the brain;
		Whereas it is estimated that 1 out of every 50 people
			 within the United States will develop a brain aneurysm;
		Whereas a brain aneurysm is most likely to occur in people
			 between the ages of 35 and 60;
		Whereas brain aneurysms are more likely to occur in women
			 than in men by a 3-to-2 ratio;
		Whereas brain aneurysms are more likely to occur in
			 African-Americans than Whites by a 2-to-1 ratio;
		Whereas various risk factors can contribute to the
			 formation of a brain aneurysm: infection, tumors, traumatic head injury, drug
			 use, smoking, hypertension, and a family history of brain aneurysms;
		Whereas 6,000,000 people within the United States will
			 develop a brain aneurysm which will not rupture;
		Whereas an unruptured brain aneurysm can lead to fatigue,
			 short-term memory problems, speech problems, loss of balance and coordination,
			 and changes in behavior;
		Whereas a brain aneurysm is often discovered when it
			 ruptures and causes a subarachnoid hemorrhage;
		Whereas a subarachnoid hemorrhage can lead to brain
			 damage, hydrocephalus, stroke, and death;
		Whereas annually over 30,000 people in the United States
			 suffer ruptured brain aneurysms;
		Whereas annually 3,000 to 4,500 people in the United
			 States with ruptured brain aneurysms die before reaching the hospital;
		Whereas a number of advancements have been made in recent
			 years regarding the detection of aneurysms, among them the computerized
			 tomography (CT) scan, the magnetic resonance imaging (MRI) test, and the
			 cerebral arteriogram;
		Whereas the month of September would be an appropriate
			 month to designate as National Brain Aneurysm Awareness Month;
			 and
		Whereas various research studies are currently being
			 conducted around the United States in order to better understand the nature of
			 brain aneurysms and how to prevent and treat them: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Brain Aneurysm Awareness Month; and
			(2)continues to support research to prevent
			 and treat brain aneurysms.
			
